DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Recitation detecting symmetries does not have adequate written support. There is no discussion or disclosure of an algorithm or device to actually detects the symmetries. Thus one would not know how to produce a device or algorithm to detect arbitrary symmetries. How does on write a program or provide a device capable of detecting all symmetries. 

As to claim 2, applicant does not give a prescribe algorithm or device to create a filter configurator. How does one create this configurator based on the detector data. Applicant teaches a specific embodiment however the symmetry was known before implementing the code there was no detection other than from a person.
Likewise how can one have a symmetry for one gate?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line two it appears quantum program should be a quantum program.
Identify symmetries indicates it be more than one symmetry the example provided only has one symmetry so does applicant claim cover symmetries or at least on symmetry?
“the quantum bits” should “ a plurality of quantum bits” there is no previous recitation of quantum bits thus “the” is indefinite

The recitation the quantum gates to be implemented by (the) quantum bits of a quantum processor is unclear is this an event to happen? To be implemented indicates this done in the future? As a result the data is not part of scope because the quantum processor is actually not part of the claim scope. There is no positive recitation of the quantum processor just that It will be handled in the future by a quantum processor.
A positive recitation would be a symmetry detector….
A quantum processor with quantum bits configured to implement..
As to claim 6, claim 6 lack structural cooperative relationship between the qubits.
The claim does not set forth their cooperative relationship making the claim unclear
	As to claim 7, is the detector detecting this or is known the user. Is the detector a person? If it is known how is one detecting it?
As to claim 8, where did 5 qubits come from. 
	As to claim 9 and 17, a quantum program code should be a quantum program code…
	Further what does it mean to execute one or more quantum gates, does applicant mean executing the quantum code which includes the gates, the gates themselves cannot be executed. It is the code that executes the gates. Executing the gates does not provide an order one could execute them individually or different data sets. Executing the code is a series of command that cascades the gates in a command structure.

Identify symmetries indicates it be more than one symmetry the example provided only has one symmetry so does applicant claim cover symmetries or at least on symmetry?

To generate result data should be a result data.
	As to claim 13, how does the quantum dot relate to the qubit?
	As to claim 17 does the code have a quantum processor?  Claim 17 appears to be two codes one for the classical computer to analyze the code

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al (Measuring Reni entropy of a two site Fermi Hubbard model on a trapped ion quantum computer) (cited by applicant).
As to claim 1, 9, 10, 17, 19 Linke et al teach identifying aa symmetry for quantum circuit (specificially the symmetries of the c-swap gate) Column 1 and 2.

Creating a detector is nothing more than automating the process that was done by hand. Looking at the teaching of Linke. One would want to look at other symmetries of the gate circuit and further filter out the data based on those symmetries. Looking for the symmetries and filtering could either be done by hand or automated by a computer.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to automate the process by creating a classical computer algorithm to analyze and filter the  circuit and the data to automate the processing providing more free time for the graduate students to enjoy campus.
In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
b.	As to claim 2, based on the art and the understanding of symmetries in physics one would understand that different symmetries provide different outcomes.
Thus what filter would have to be tailors for the specific symmetry detected.

One would have been so motived to have an accurate filtering. Otherwise one might throw away good data because one applies a filter to a symmetry the circuit does not have.
c.	As to claim 3, 11, 19 OpenQasm was known in the art and used to represent quantum circuits. Thus it would obvious to one of ordinary skill in the art to use OpenQasm to code the circuit. One would have been so motivated since the OpenQASM was conventional assembly language to run quantum algorithms and circuits.
d.	As to claim 4, 12, 20 Linke teaches ion quantum trap devices.
e.	As to claim 5, 13, 21 Linke teach an ion trap. However there are a limited number of quatum computing processors. Quantum dot, nitrogen vacancy,  ion traps, and Josephson junction.
Since all the processors provide the same “data” they are functionally equivalent device, the choice would to what device is at hand. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a quantum dot device since it is functionally equivalent and what would be available to user at the time.
f.	As to clam 6-8, 14-16, 22-24 Linke uses 4 qubits and 1 ancilla qubit using the symmetry of the C-Swap gate and the same values (values are present in a error reduction secttopn). Applicant is merely automating the paper by computer, however no code for the filter or detector is provided. Thus the automation of the process would be within routine skill in the art.
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896